DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeske et al. (US Patent Number 8523262).
Regarding claim 1, Haeske discloses a detachable vehicle seat, comprising: a seat cushion (16) provided with a seat latch (including 60, etc.) for selectively securing the seat 5cushion to a vehicle body, the seat latch being provided with a seat control device (including 40 and/or 50) for selectively unlatching the seat latch; a seatback (18) pivotally attached to the seat cushion via a recliner device (including 64, etc.) so as to be moveable between an upright use position and a folded stowage position (see Figures 3 and 4 for instance), the recliner device being provided with a recliner control device (including 78 and/or portions 98) configured to selectively cause the 10recliner device to be in a first state for locking the seatback in the upright use position and a second state for locking the seatback in the folded stowage position; a first connecting element (40 and associated cabling, etc.) connecting the recliner device to the seat control device so that the seat latch can be unlatched only when the recliner device is in the second state (this is the general manner of operation; see for instance the first paragraph of column 5 describing operation to release to the second state and further operation to release the seat latch); and 15a second connecting element (including 88 for instance) connecting the seat latch to the recliner control device so that the recliner device can take the first state only when the seat latch is fully latched (this is the general manner of operation).
Regarding claim 3, Haeske further discloses the seat latch includes a pair of seat latches provided on either side of the seat cushion, andF2741US35468-227- 15 - the seat latches are connected to the recliner control device so that the recliner device can take the first state only when the seat latches are both fully latched (the arrangement provides pairs of latches as claimed, which are connected at least indirectly via the recliner control device to function as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeske in view of Pejathaya et al. (US Patent Number 7121624).  Haeske discloses a seat as explained above but does not explicitly describe a plurality of angular seatback positions or electrical actuation.  Such are well-known as shown by Pejathaya who discloses a related device including a seatback with an upright use 20position including a plurality of angular positions of the seatback relative to the seat cushion which can be selected via a recliner device (see Figures 2 and 3, and the first paragraph of column 8 for instance), and a control device including an electrical actuator (186) and 15connecting elements comprise electric wires (such are viewed at the least as inherent based on typical electrical actuator construction).  Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was made to provide a plurality of recline positions and electrical actuation as taught by Pejathaya in Haeske’s device because this could improve user comfort and convenience.  Note that even if electric wires were not deemed inherent, connecting elements comprising electric wires are old and well-known and it accordingly would have been further obvious to one of ordinary skill in the art before the invention was made to incorporate them to the modified device because this could assure proper performance while easing manufacturing or cost.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636